

C. H. ROBINSON WORLDWIDE, INC.
and Subsidiaries and Affiliates
MANAGEMENT-EMPLOYEE AGREEMENT
(Key Employee)


This Management-Employee Agreement, dated as of              (“Agreement”), is
made and entered into between C. H. Robinson Worldwide, Inc., a Delaware
corporation, and its subsidiaries and affiliated companies (collectively
referred to as “CHRW”) and                          (“Key Employee”).


WHEREAS, in return for the benefits provided by this Agreement, Key Employee
will be employed by C.H. Robinson Worldwide, Inc. and/or one of its subsidiaries
or affiliated companies, such company or companies employing Key Employee being
referred to herein as Employer.


WHEREAS, CHRW and Key Employee agree that the position in which Key Employee
will work is of critical importance to the operation of Employer’s and/or CHRW’s
business.


WHEREAS, Key Employee acknowledges and agrees that Key Employee’s position will
require Key Employee to exercise significant responsibility and maintain the
utmost trust and fiduciary duty to Employer and/or CHRW;


WHEREAS Key Employee and CHRW agree that Employer and/or CHRW will give Key
Employee access to CHRW’s highly sensitive, confidential, and proprietary
information and provide Key Employee opportunities to represent Employer and/or
CHRW in important relationships with customers and other business partners; and


WHEREAS, as a condition of employment or continued employment, Key Employee
agrees to be bound by and act in accordance with this Agreement.


NOW, THEREFORE, in consideration of the mutual obligations incurred and benefits
obtained hereunder and other good and valuable consideration (including, without
limitation, access to CHRW’s confidential information, customers, and other
business partners, opportunities for learning and experience, opportunities for
increased compensation and other benefits, restricted stock opportunities, bonus
opportunities, and opportunities for advancement) which would not be available
to Key Employee except in return for entering into this Agreement and the
sufficiency of such valuable consideration Key Employee hereby acknowledges,
CHRW and Key Employee agree as follows:


1.    Employment. Employer hereby employs Key Employee, and Key Employee accepts
such employment and agrees to perform services for Employer, upon the terms and
conditions set forth in this Agreement.


2.    Term. Employer and Key Employee mutually agree that this Agreement shall
become effective when executed by Key Employee and shall remain in full force
and effect until terminated in accordance with Section 6. Upon termination, Key
Employee shall remain obligated to comply with all of the post-employment
obligations contained in the Agreement, including, but not limited to, the
restrictions and limitations contained in Sections 7, 8, and 9 of this
Agreement.


3.    Performance of Duties. Key Employee agrees to serve Employer faithfully
and to the best of Key Employee’s ability and to devote Key Employee’s full
time, attention and efforts to the business and affairs of Employer during the
term of Key Employee’s employment. Key Employee hereby confirms that Key
Employee has no obligations or commitments, whether by contract or otherwise,
inconsistent with Key Employee’s obligations set forth in this Agreement. During
the term of this Agreement, Key Employee shall not render or perform any
services (whether or not Key Employee receives any compensation) for any other
corporation, firm, entity, or person that are inconsistent with the provisions
of this Agreement or that would

1



--------------------------------------------------------------------------------



otherwise impair Key Employee’s ability to perform Key Employee’s duties to
CHRW, including, without limitation, the duties set forth under this Agreement.
Key Employee shall not use or disclose any data, information, opportunities, or
documents which Key Employee has a duty not to use or disclose, including,
without limitation, confidential information belonging to any prior employer or
any other person or entity.


4.    Compensation.


4.01    Base Salary. As compensation for all services to be rendered by Key
Employee under this Agreement, Employer shall pay to Key Employee an annualized
salary which shall be set on an annual basis in accordance with Employer’s
standard practices and procedures. Key Employee’s salary shall be paid in
accordance with Employer’s normal payroll procedures and policies, as such
procedures and policies may be modified from time to time.


4.02    Annual Bonus. Key Employee may also be eligible to receive an annualized
bonus in an amount to be determined in the sole discretion of Employer’s
management or the Compensation Committee of the Board of Directors of CHRW, if
applicable.


4.03    Participation in Benefits. During the term of Key Employee’s employment
by Employer, Key Employee shall be entitled to participate in the employee
benefit plans offered generally by Employer to its employees, to the extent that
Key Employee’s position, tenure, salary, health, and other qualifications make
Key Employee eligible to participate. Key Employee’s participation in such
benefit plans shall be subject to the terms of the applicable plans, as the same
may be amended from time to time. Employer does not guarantee the adoption or
continuance of any particular employee benefit plan during Key Employee’s
employment, and nothing in this Agreement is intended to, or shall in any way
restrict the right of Employer, to amend, modify or terminate any of its benefit
plans during the term of Key Employee’s employment.


4.04    Equity Grants. Key Employee shall be eligible to participate in the 1997
Omnibus Stock Plan and any successor plans adopted by C.H. Robinson Worldwide,
Inc. Grants made under such 1997 Omnibus Stock Plan and any successor plans are
made in the sole discretion of Employer. The nature and amount of any equity
grants made by Employer to Key Employee shall be determined in the sole
discretion of Employer’s management or the Compensation Committee of the Board
of Directors of C.H. Robinson Worldwide, Inc., if applicable. The terms and
conditions of Key Employee’s entitlement to any equity compensation shall be
determined by the terms of the equity grant.


4.05    Expenses. In accordance with Employer’s normal policies for expense
reimbursement, Employer will reimburse Key Employee for all reasonable and
necessary expenses incurred by Key Employee in the performance of Key Employee’s
duties under this Agreement, subject to the presentment of receipts or other
documentation acceptable to Employer.


5.    Other Employment Policies. As a condition precedent to Employer’s hiring
or continued employment of Key Employee and Employer’s performance of its
obligations hereunder, Key Employee shall comply with all of applicable state
and federal laws and regulations, and all the policies, rules, or codes of
conduct generally in effect for employees of Employer during the Term.


6.    Termination.


6.01    Termination Due to Key Employee’s Death or Total Disability. This
Agreement shall terminate automatically in the event of Key Employee’s death, or
in the event of Key Employee’s failure or inability to perform the essential
functions of Key Employee’s position, subject to any legal obligations to
provide reasonable accommodation, provided Key Employee has exhausted Key
Employee’s entitlement to any applicable leave or short term disability, if Key
Employee desires to take and satisfies all eligibility requirements for such
leave.


6.02    Termination by Employer for Cause. Key Employee’s employment pursuant to
this Agreement shall terminate immediately in the event Employer shall
determine, in its sole discretion, that there is “cause” to terminate Key
Employee’s employment, included but not limited to any of the following:



2



--------------------------------------------------------------------------------



(i)    Key Employee’s material breach of any contractual obligation to Employer
under the terms of this Agreement or any other agreement between Key Employee
and Employer, or of any fiduciary duty to Employer;


(ii)    Key Employee’s indictment, charge, or conviction for any crime involving
moral turpitude or any felony;


(iii)    Key Employee’s failure to carry out any reasonable directive of
Employer;


(iv)    Key Employee’s embezzlement or misappropriation of funds or other assets
of Employer;


(v)    Any failure by Key Employee to comply with any policy, rule or code of
conduct generally applicable to Employer’s employees or to Employer’s management
employees such as Key Employee; or


(vi)    A demonstrated lack of commitment of Key Employee to Employer, or
conduct by Key Employee which is detrimental to Employer, or Key Employee’s
failure to perform the assigned duties of his position at a level of individual
performance adequate to Employer; provided that, in the case of any conduct that
is reasonably susceptible of cure, Key Employee shall have thirty (30) days to
cure any such lack of commitment or failure after Employer provides Key Employee
written notice of the actions or omissions constituting the lack of commitment,
detrimental conduct or failure.


6.03    Termination by Employer without Cause. Employer may immediately
terminate Key Employee’s employment at any time and for any reason.


6.04    Termination by Key Employee. Key Employee may terminate this Agreement
at any time by giving fifteen (15) days written notice thereof to Employer. Upon
notice of termination by Key Employee, Employer may at its option elect to have
Key Employee cease to provide services immediately, provided that during such
15-day notice period, Key Employee shall be entitled to earn and be paid his
base salary.


6.05    Effect of and Compensation Upon Termination.


A.    If this Agreement is terminated in accordance with Section 6.01, 6.02, or
6.04, Key Employee shall not be entitled to receive any additional compensation
under this Agreement after the effective date of such termination.


B.    If this Agreement is terminated in accordance with Section 6.03, Key
Employee will be entitled to receive his base salary for fifteen (15) days,
provided that Key Employee has complied with all his obligations to CHRW,
including but not limited to, Key Employee’s obligations under this Agreement
and further provided that Key Employee signs and does not rescind a separation
agreement and release in a form acceptable to Employer.


C.    Notwithstanding any other provision in this Agreement, should Key
Employee’s employment be terminated for any reason, Key Employee shall not earn
and will have no right to receive any compensation except as expressly provided
in this Agreement or in the terms and conditions of a compensation plan or
program expressly referenced herein.


D.    Notwithstanding any termination of Key Employee’s employment with
Employer, Key Employee, in consideration of Key Employee’s employment hereunder
to the date of such termination, shall remain bound by the provisions of this
Agreement which specifically relate to periods, activities or obligations upon
or subsequent to the termination of Key Employee’s employment, including, but
not limited to, the covenants contained in Sections 7, 8, and 9 hereof.


6.06    Surrender of Records and Property. Upon termination of Key Employee’s
employment with Employer for any reason, or whenever requested by Employer or
CHRW, Key Employee shall deliver promptly to Employer all records, manuals,
books, blank forms, documents, letters, memoranda, notes, notebooks, reports,
computer disks, computer software, computer programs (including source code,
object code, on-line files, documentation, testing materials and plans and
reports) designs, drawings, formulae, data, tables

3



--------------------------------------------------------------------------------



or calculations or copies, summaries or abstracts thereof, which are the
property of Employer or CHRW or which relate in any way to the business,
products, practices or techniques of Employer or CHRW, and all other property,
trade secrets and confidential information of Employer or CHRW, including, but
not limited to, all tangible, written, graphical, machine readable and other
materials (including all copies, summaries, and abstracts) which in whole or in
part contain any trade secrets or confidential information of Employer or CHRW
which in any of these cases are in Key Employee's possession or under Key
Employee’s control.


7.    Restrictive Covenants.


7.01    Noncompetition. In consideration of Key Employee’s employment or
continued employment with Employer, and the significant benefits, financial and
otherwise, which Key Employee will receive in return for signing this Agreement,
including, but not limited to, the benefits under the 1997 Omnibus Stock Plan,
and any successor plans, Key Employee agrees that, during the “Restricted
Period” (as hereinafter defined), Key Employee shall not, except as otherwise
agreed in writing, directly or indirectly, engage in any “Competing Business
Activity” (as hereinafter defined), in any manner or capacity, including but not
limited to as an advisor, principal, agent, consultant, partner, officer,
director, shareholder, employee, or member of any association.


(i)    Geographical Extent of Covenant. Except as otherwise agreed in writing
signed by Key Employee and an officer of Employer, the obligations of Key
Employee under this Section 7 shall apply anywhere within the United States or
any other country in which Key Employee has worked for Employer within the last
twelve (12) months of employment with Employer.


(ii)    Limitation on Covenant as It Relates to Passive Stock Ownership.
Ownership by Key Employee, as a passive investment, of less than five (5)
percent of the outstanding shares of capital stock of any corporation listed on
a national securities exchange or publicly traded in the over-the-counter market
shall not constitute a breach of this Section 7.01.


(iii)    Competing Business Activity. As used in this Agreement, “Competing
Business Activity” shall mean any business activities that are competitive with
the business conducted by CHRW at or prior to the date of the termination of Key
Employee’s employment, or any prospective business activity or relationship of
CHRW of which Key Employee was aware prior to termination, including, but not
limited to:


(a)    freight contracting, freight brokerage, contract logistics, freight
forwarding or backhauling, or custom house brokerage business; or


(b)    contracting, arranging, providing, procuring, furnishing or soliciting of
distributors, freight contracting, freight brokerage, contract logistics,
freight forwarding or backhauling, custom house brokerage or transportation
services; or


(c)    any activities that involve offering or providing products or services
that are the same or similar to products or services offered by CHRW or which
could be used in place of products or services offered by CHRW; or


(d)    any activity conducted by a business engaged in the transportation or
logistics industries as a shipper, receiver or carrier; or


(e)    the provision of payment, financing, and information services to entities
engaged in the transportation industry, or


(f)    the purchase, sale and/or sourcing of fresh fruits and vegetables.


7.02    Nonsolicitation, Non-hire and Noninterference. During the Restricted
Period, Key Employee shall not (a) induce or attempt to induce any employee or
agent of CHRW to leave the employ or service of CHRW, or in any way interfere
adversely with the relationship between any such employee or agent and CHRW; (b)
induce or attempt to induce any employee or agent of CHRW to work for, render
services to, provide advice to, or supply confidential business information or
trade secrets of CHRW to any person or entity engaged in

4



--------------------------------------------------------------------------------



a Competing Business Activity; (c) recruit, employ, or otherwise engage the
services any employee or agent of CHRW in any business activity with which Key
Employee may be associated, connected or affiliated; or (d) induce or attempt to
induce any customer, supplier, consultant, vendor, licensee, licensor or other
person or entity with whom CHRW has done business or sought to do business
within the last two (2) years to cease, limit, or reduce business with CHRW, or
in any way interfere with the existing or prospective business relationship
between any such person or entity and CHRW.


7.03    Indirect Competition or Solicitation. Key Employee agrees that, during
the Restricted Period, Key Employee shall not, directly or indirectly, assist,
solicit or encourage any other person in carrying out, directly or indirectly,
any activity that would be prohibited by the provisions of this Section 7 if
such activity were carried out by Key Employee, either directly or indirectly;
and, in particular, Key Employee agrees that Key Employee will not, directly or
indirectly, induce any employee of Employer to carry out, directly or
indirectly, any such activity.


7.04    Notification of Employment. If at any time during the Restricted Period
Key Employee accepts new employment or becomes affiliated with a third party,
Key Employee shall immediately notify Employer of the identity and business of
the new Employer or affiliation. Without limiting the foregoing, Key Employee’s
obligation to give notice under this Section 7.04 shall apply to any business
ventures in which Key Employee proposes to engage, even if not with a
third-party employer (such as, without limitation, a joint venture, partnership
or sole proprietorship). Key Employee hereby consents to Employer notifying any
such new employer or business venture of this Agreement or any portion of it. .


7.05    Restricted Period. As used in this Section 7, “Restricted Period” shall
mean the period between the Effective Date and two (2) years after the
termination of Key Employee’s employment with Employer for any reason (whether
such termination is occasioned by Key Employee or Employer).


7.06    Set-Off Right. In the event Key Employee breaches any of the covenants
set forth in this Section 7 or in Section 8 or 9, Key Employee acknowledges and
agrees that Employer may set-off any loss, cost, damage, liability or expense
(including, without limitation, lost profits and reasonable attorneys’ fees and
expenses) against amounts otherwise payable under this Agreement or any other
amount that CHRW may owe to Key Employee. Neither the exercise of nor failure to
exercise such right of set-off or to give notice of a claim therefor will
constitute an election of remedies or limit Employer in any manner in the
enforcement of any other remedies available to it.


7.07    Opportunity to Request Modification. In the event that Key Employee has
an employment or other opportunity that may conflict with the provisions of this
Section 7, Key Employee is encouraged to bring that situation to the attention
of the Vice President of Human Resources or General Counsel for C.H. Robinson
Worldwide, Inc. Depending upon the circumstances, it may be possible to agree to
an amendment of the restrictions contained in this Agreement, so long as CHRW’s
interests can still be protected and preserved.


8.     Confidential Information. In consideration of Key Employee’s employment
or continued employment with Employer, and the significant benefits, financial
and otherwise, which Key Employee will receive in return for signing this
Agreement, including, but not limited to, the benefits under the 1997 Omnibus
Stock Plan, and any successor plans, and because Key Employee’s duties as a
high-level management employee will necessitate his having access to and being
entrusted with confidential and proprietary information relating to CHRW’s
business, customers, and persons or entities with whom CHRW does business, Key
Employee shall not at any time, whether during or after employment with
Employer, disclose to a third party or use for any purpose other than to benefit
CHRW, any Confidential Information of CHRW. “Confidential Information” means all
information written (or generated/stored on magnetic, digital, photographic or
other media) or oral, relating to any aspect of CHRW’s existing or reasonably
foreseeable business which is disclosed to Key Employee, to which Key Employee
was given access, or which was conceived, discovered or developed by Key
Employee (alone or jointly with others), and which is not generally known or
which is proprietary to CHRW. Confidential Information includes, without
limitation: Employer’s strategic and other business plans; designs; information
relating to employees, consultants, vendors, customers, carriers, suppliers,
and/or any other person or entity with whom CHRW does business; customer and/or
carrier lists, marketing information, aids, or materials; accounting
information; merchandising information; rate and/or pricing information;

5



--------------------------------------------------------------------------------



information-gathering techniques and methods; all accumulated data, listings, or
similar recorded matter used or useful in food sales (including the purchase,
sale, and sourcing of fresh fruits and vegetables), freight brokerage and
contracting, contracting logistics, freight forwarding and backhauling (all
modes), customs house brokerage operations, all aspects of the logistics or
transportation industries, including but not limited to, business forms, weekly
loading lists, service contracts, all contract terms (including all pricing and
cost information), and tariff information, and computer programs, software,
and/or code.


Key Employee agrees that all the following Information shall be presumed to be
Confidential Information and, unless otherwise directed or authorized by an
officer of CHRW, Key Employee agrees to treat all the following information as
Confidential: (a) all information contained on any computer or computer system
of Employer and/or CHRW; and (b) all information which has been disclosed to Key
Employee or to which Key Employee has access during the period of employment
with Employer which Employer and CHRW do not intentionally disclose to the
general public. If Key Employee has any uncertainty or question about whether
any information is or should be treated as Confidential Information, Key
Employee agrees to inquire with the Vice President of Human Resources or the
General Counsel of C.H. Robinson Worldwide, Inc. before taking any action with
respect to such information which would involvement treatment of such
information in any way inconsistent with its status as Confidential Information.
In addition, Key Employee shall comply with the terms of any Confidentiality
Agreement by which Employer or CHRW is bound to a third party. Key Employee’s
disclosure to attorneys, accountants and other advisors at the Employer’s or
CHRW’s request, or in the performance of Key Employee’s duties, shall not be
treated as a violation of this Agreement.


9.    Inventions.


9.01    Key Employee shall communicate to Employer as promptly and fully as
practicable all Inventions (as defined below) which are (or were) conceived or
reduced to practice by Key Employee (alone or jointly with others) (1) during
Key Employee’s employment with Employer, or (2) within one (1) year following
the termination of Key Employee’s employment with Employer for any reason (and
whether occasioned by Key Employee or Employer). Key Employee hereby assigns to
Employer and/or its nominees, all of Key Employee’s right, title, and interest
in such Inventions, and all of Key Employee’s right, title, and interest in any
patents, copyrights, patent applications or copyright applications based
thereon. Key Employee shall assist Employer and/or its nominees (without charge
but at no expense to Key Employee) at any time and in every proper way to obtain
for Employer and/or its nominees the benefits, patents and copyrights for all
such Inventions anywhere in the world and to enforce its and/or their rights in
legal proceedings. To the extent any materials prepared by Key Employee (alone
or jointly with others) during Key Employee’s employment with Employer include
material subject to copyright protection (or other intellectual property
protection), it is understood and agreed that such materials have been specially
commissioned by Employer and they shall be deemed "work for hire" as such term
is defined under U.S. copyright law. Key Employee acknowledges and agrees that
all documents, digitally, magnetically or optically encoded media, and other
tangible materials created by Key Employee (alone or jointly with others) during
Key Employee’s employment with Employer shall be owned by CHRW. Key Employee
irrevocably acknowledges CHRW's sole ownership in all right, title, and interest
to all work created by Key Employee during Key Employee’s employment with
Employer and further agrees to engage in no conduct and take no position
inconsistent with such sole ownership by CHRW.


9.02    As used in this Section, the term “Invention” includes, but is not
limited to, all inventions, discoveries, improvements, processes, developments,
designs, know-how, data, computer programs and formulae, whether patentable or
unpatentable or protectable by copyright, trademark, or other intellectual
property law.


9.03    Any provision in this Section requiring Key Employee to assign Key
Employee’s rights in any Invention does not apply to an Invention which
qualifies for exclusion under the provisions of Minnesota Statute Section
181.78. That section provides that the requirement to assign “shall not apply to
an invention for which no equipment, supplies, facility or trade secret
information of the employer was used and which was developed entirely on the
employee’s own time, and (1) which does not relate (a) directly to the business
of the employer or (b) to the employer’s actual or demonstrably anticipated
research or development, or (2) which does not result from any work performed by
the employee for the employer.” Key Employee understands and agrees that Key
Employee bears the burden of proving that an Invention qualifies for exclusion
under Minnesota Statute Section 181.78.

6



--------------------------------------------------------------------------------





9.04    Notwithstanding any of the foregoing, Key Employee also assigns to
Employer (or to any of its nominees) all rights which Key Employee may have or
acquire in any Invention, full title to which is required to be in the United
States by a contract between Employer and the United States or any of its
agencies.


9.05    Key Employee hereby irrevocably designates and appoints Employer and
each of its duly authorized officers and agents as Key Employee’s agent and
attorney-in-fact to act for and in Key Employee’s behalf and stead to execute
and file any document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights and other
proprietary rights with the same force and effect as if executed and delivered
by Key Employee.


10    Disputes.


10.01    Except as provided below, all Claims the Employer might bring against
Key Employee and all Claims Key Employee might bring against CHRW and/or any
officers, directors, employees, or agents of CHRW shall be deemed waived unless
submitted to mediation, and thereafter, if mediation is unsuccessful, to final
and binding arbitration in accordance with the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association, modified as
follows: (1) the arbitration need not actually be administered by the American
Arbitration Association; (2) the parties shall share equally in the fees and
costs for the arbitrator and the arbitration process, except that the arbitrator
may award such fees and costs to the prevailing party as part of a final
decision; (3) any mediation or arbitration shall be governed by the Company’s
Employment Dispute Mediation/Arbitration Procedure, which is available on the
Company Intranet; (4) dispositive motions shall be permissible and not
disfavored in any arbitration, and the standard for deciding such motions shall
be the same as under Rule 56 of the Federal Rules of Civil Procedure; (5) except
on a substantial showing of good cause, discovery will be limited to the
exchange of relevant documents and three depositions per side; and (6) except as
mutually agreed at the time between Key Employee and CHRW, neither Key Employee
nor CHRW may bring any Claim combined with or on behalf of any other person or
entity, whether on a collective, representative, or class action basis or any
other basis. In the case of any conflict between the rules and procedures for
either mediation or arbitration, the priority and order of precedence shall be
as follows: (1) the rules and procedures stated herein; (2) the Company’s
Employment Dispute Mediation/Arbitration Procedure; (3) the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association.


10.02    For purposes of this Agreement, “Claims” shall include, but not limited
to, all claims directly or indirectly related to Key Employee’s recruitment,
employment, compensation or benefits (except that for any claims under an
employee benefit or pension plan that specifies a claim procedure, such claim
procedure must first be exhausted before a claim, if any, may be pursued under
this Agreement) or termination of Key Employee’s employment with Employer,
including, but not limited to, alleged violations of Title VII of the Civil
Rights Act of 1964, sections 1981 through 1988 of Title 42 of the United States
Code and all amendments thereto, the Employee Retirement Income Security Act of
1974 (“ERISA”), the Americans with Disabilities Act of 1990 (“ADA”), the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers Benefits
Protection Act of 1990 (“OWBPA”), the Fair Labor Standards Act (“FLSA”), the
Occupational Safety and Health Act (“OSHA”), the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and any and all claims under federal,
state, and local laws or regulations (including all such laws and regulations
pertaining to employment or prohibiting discrimination). This Dispute Resolution
Agreement shall not apply to any of the following: (1) Worker's Compensation
claims; (2) claims related to unemployment insurance; (3) any claims by CHRW to
enforce Sections 6.06, 7, 8, or 9 of this Agreement; (4) any claims by CHRW that
include a request for injunctive or equitable relief, including, without
limitation, claims related to its enforcement of any restrictive covenants,
non-competition obligations, non-solicitation obligations and/or confidential
information provisions contained in any CHRW policy and/or employment
agreement(s) entered into between Key Employee and Employer or CHRW; and/or (5)
any claims to protect the CHRW’s trade secrets, confidential or proprietary
information, trademarks, copyrights, patents, or other intellectual property.


10.03    This dispute resolution provision shall continue in full force and
effect during Key Employee’s entire employment with Employer and after such
employment has terminated, regardless of the reason for such termination and
whether termination was voluntary or involuntary. This dispute resolution
provision shall be binding upon the heirs, successors, and assigns of Key
Employee and CHRW, and any person or entity

7



--------------------------------------------------------------------------------



asserting Claims or seeking relief of any kind on behalf of Key Employee or CHRW
shall be bound by this Agreement to the fullest extent permitted by law.


10.04    If any portion of this dispute resolution provision is determined to be
void or unenforceable, then the remaining portions of this Agreement shall
continue in full force and effect, and this Agreement may be modified to the
extent necessary, consistent with its fundamental purpose and intent, in order
to make it enforceable.


11.    Miscellaneous.


11.01     Governing Law and Venue Selection. This Agreement is made under and
shall be governed by and construed in accordance with the laws of the State of
Minnesota without regard to conflicts of law principles thereof. The parties
agree that any claim or dispute between them shall be adjudicated or arbitrated
exclusively in the State of Minnesota, Hennepin County District Court, or the
United States District Court for the District of Minnesota. Key Employee and
Employer hereby consent to the personal jurisdiction of these courts and waive
any objection that such venue is inconvenient or improper.


11.02    Prior Agreements. This Agreement (including other agreements
specifically mentioned in this Agreement) contains the entire agreement of the
parties relating to the employment of Key Employee by Employer and the other
matters discussed herein and supersedes all prior promises, contracts,
agreements and understandings of any kind, whether express or implied, oral or
written, with respect to such subject matter (including, but not limited to, any
promise, contract or understanding, whether express or implied, oral or written,
by and between Employer and Key Employee) and the parties hereto have made no
agreements, representations or warranties relating to the subject matter of this
Agreement which are not set forth herein or in the other agreements mentioned
herein.


11.03    Withholding Taxes. Employer may take such action as it deems
appropriate to insure that all applicable federal, state, city and other
payroll, withholding, income or other taxes arising from any compensation,
benefits or any other payments made pursuant to this Agreement or any other
contract, agreement or understanding which relates, in whole or in part, to Key
Employee’s employment with Employer are withheld or collected from Key Employee.


11.04    Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing.


11.05    No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived, and shall not constitute a waiver
of such term or condition for the future or as to any act other than as
specifically set forth in the waiver.


11.06    Assignment. Key Employee may not assign any right, interest, or
obligation under this Agreement, in whole or in part, without the written
consent of Employer. Employer will be free to assign its rights, interests, and
obligations under this Agreement without the consent of Key Employee. After any
such assignment by Employer, Employer shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be Employer
for the purposes of all provisions of this Agreement including this Section
11.06.


11.07    Injunctive Relief. Key Employee acknowledges and agrees that the
services to be rendered by Key Employee hereunder are of a special, unique and
extraordinary character, that it would be difficult to replace such services and
that any violation of Sections 6.06, 7, 8, or 9 hereof would be highly injurious
to Employer and/or CHRW, and that it would be extremely difficult to compensate
Employer and/or CHRW fully for damages for any such violation. Accordingly, Key
Employee specifically agrees that Employer or CHRW, as the case may be, shall be
entitled to temporary and permanent injunctive relief to enforce the provisions
of Sections 6.06, 7, 8, or 9 hereof, and that such relief may be granted without
the necessity of proving actual damages. Key Employee further agrees that a
reasonable and proper bond for any such injunctive relief would be five hundred
dollars ($500.00). CHRW and/or Employer shall be entitled to recover attorneys’
fees

8



--------------------------------------------------------------------------------



and costs incurred in enforcing Section 6.06, 7, 8, or 9 of this Agreement. This
provision with respect to injunctive relief shall not, however, diminish the
right of Employer or CHRW to claim and recover damages, or to seek and obtain
any other relief available to it at law or in equity, in addition to injunctive
relief.


11.08    Severability. To the extent any provision of this Agreement shall be
determined to be invalid or unenforceable in any jurisdiction, such provision
shall be either equitably modified or deemed to be deleted from this Agreement
as to that jurisdiction only, and the validity and enforceability of the
remainder of such provision and of this Agreement shall be unaffected. In
furtherance of and not in limitation of the foregoing, Key Employee expressly
agrees that should a court of competent jurisdiction determine that the
duration, geographic scope, or business activities contained in the restrictions
and limitations of Section 7 are in excess of that which is valid or enforceable
under applicable law, then such provision, as to such jurisdiction only, shall
be equitably modified or construed to cover only that duration, geographic scope
or activities that would be permissible under applicable law. Key Employee
acknowledges the uncertainty of the law in this respect and expressly stipulates
and agrees that this Agreement shall be construed in a manner that renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law in each applicable jurisdiction.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph.




                        
                    
By:
 
C. H. ROBINSON WORLDWIDE, INC.,
 
 
 
 
 
[a2013employeeconfiden_image1.gif]
 
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 

    
                            
                        



9

